Johnson, J.
(dissenting) — I agree with Justice Mad-sen’s conclusion that our holding in Van Riper v. Constitutional Gov’t League, 1 Wn.2d 635, 96 P.2d 588, 125 A.L.R. 1100 (1939) is applicable in this case. However, I disagree with Justice Madsen’s application of Van Riper and would reverse the judgment of the trial court and Court of Appeals.
In Van Riper we defined the word "criminal,” as used in *438an exclusion to a death benefit certificate, to mean "an act done with malicious intent, from evil nature, or with a wrongful disposition to harm or injure other persons or property.” Van Riper, 1 Wn.2d at 642. In that case, Mr. Van Riper was driving a car with his wife and daughters as passengers. The car crashed when he ran a stop sign while speeding, and collided with a car on the intersecting road. Van Riper died of injuries he sustained in the crash and his heirs were denied benefits under the "criminal violation of law” exclusion in his death benefit certificate. Van Riper, 1 Wn.2d at 638. After defining "criminal” by looking at three commonly used dictionaries, this court held that a layman would not apply the term "criminal” (as defined above) to Van Riper’s actions. Van Riper, 1 Wn.2d at 641-42. Thus, the test under Van Riper is whether a layman, or an average purchaser of insurance, would find the acts of an insured as being done with "malicious intent, from evil nature, or with a wrongful disposition to harm.” Van Riper, 1 Wn.2d at 642.
Applying that test here, we must determine whether an average purchaser of insurance would find Mr. Peasley’s admission of "recklessly discharging] a firearm in a manner which caused a substantial risk of bodily harm or death” (Clerk’s Papers at 60) was an act done with malicious intent, from evil nature, or with a wrongful disposition to harm. As a matter of law, I would hold Mr. Peas-ley’s admission of criminal recklessness does not amount to an act which an average purchaser of insurance would view as one made with malicious intent, from evil nature, or with a wrongful disposition to harm. The crime to which Peasley pleaded guilty was reckless endangerment in the second degree, defined in RCW 9A.36.050(2) as a gross misdemeanor — hardly an act evidencing malice, an evil nature, or a wrongful disposition to harm. Nor does reckless endangerment in the second degree fall within any of our statutory definitions of "serious offense” or "most serious offense.” See RCW 9.41.010(12) (defining "serious offense” in the Uniform Firearms Act) and RCW 9.94A.030(23) (defining "most serious offense” in the *439Sentencing Reform Act of 1981 (SRA)).1 Here, a guest in the home of Mr. Peasley was shot in the stomach. Both the victim and Peasley contend the shooting was accidental. Based on those scant facts and Peasley’s admission, I cannot agree that the average purchaser of insurance would label his acts as "criminal” as defined in Van Riper. Therefore, I would reverse the order of summary judgment and remand for trial.
Sanders, J., concurs with Johnson, J.

 Nor would reckless endangerment in the second degree constitute a "serious violent offense” or "violent offense” under the SRA. See RCW 9.94A.030(31), (38).